Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with, Attorney Jonathan Wright, Applicant’s Representative on Jan. 26, 2022.
In the claims: 
Claim 4:  in claim 4 DELETE: “solvate, or prodrug” and INSERT: - - or solvate - -.
Claim 22:  in claim 22 DELETE: “solvate, or prodrug” and INSERT: - - or solvate - -.
In claim 22 DELETE: “prevent or”.
Cancel claims 8-14, 17-21.





DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ After Final Consideration Program Pilot (AFCP 2.0) request, filed January 03, 2022. In view of examiner amendments above, claims 3, 4, 22-24 are pending. Claims 1, 2, 5-21 are canceled. 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.

2.The rejection of claims 1 and 5 under 35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by CAS Registry STN Substance Record for RN1393687-66-5 is moot per cancellation of said claims.
3.The objection to claims has been addressed.
Allowable Subject Matter
Claims 3, 4, 22-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Group IV: claim 22 directed to the  a kit comprising the product of Group I, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR § 1.104. Groups II and III are not rejoined.
Because a claimed invention previously withdrawn from consideration under 37
CFR § 1.142 has been rejoined, the restriction requirement between Groups I and IV as set forth in the Office action mailed on 3/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of formula II and the claimed compounds of claim 4 are novel and non-obvious over the prior art. 
The closest prior art JP 2012158523, Aug. 23 2012 of record. This reference does not encompass the scope of the instant application and does not provide a suggestion of the claimed compounds of formula II with substituents as defined by variables R1-R10. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity of the compound as potential therapeutic agent.
 Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
Claims 3, 4, 22-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622